Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 09, 2019

The Court of Appeals hereby passes the following order:

A20A0705. CICELY MITCHELL v. TRAVIS GRANT, III.

      This appeal stems from a custody proceeding in which Cicely Mitchell filed a
motion to dismiss the counterclaim for modification of custody, filed by Travis Grant,
III. The trial court denied Mitchell’s motion to dismiss and allowed Grant to proceed
with his counterclaim. Mitchell then filed this direct appeal. We lack jurisdiction.
      “All judgments or orders in child custody cases awarding, refusing to change,
or modifying child custody” are directly appealable. OCGA § 5-6-34 (a) (11). The
order at issue here, however, did not include any decision as to custody. Instead, it
merely denied Mitchell’s motion to dismiss Grant’s counterclaim for modification of
custody. Therefore, it is an interlocutory ruling that may be appealed only by
following the interlocutory appeal procedure of OCGA § 5-6-34 (b). See Davis v.
Davis, 242 Ga. 322, 322 (249 SE2d 90) (1978); see also Murphy v. Murphy, 322 Ga.
App. 829, 830 (747 SE2d 21) (2013). Mitchell’s failure to comply with the
interlocutory appeal requirements deprives us of jurisdiction to review this appeal,
which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/09/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.